Citation Nr: 1015036	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  08-09 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD), rated 
as 50 percent disabling prior to May 3, 2006.

2.  Entitlement to a TDIU prior to May 3, 2006, for a grant 
of total disability based on individual unemployability 
(TDIU).

3.  Entitlement to service connection for lipomas and 
residuals of post operative lipomas (claimed as secondary to 
Agent Orange exposure).

4.  Entitlement to service connection for left foot traumatic 
arthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968, and had subsequent service in the Navy Reserve.

These matters initially came before the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  In January 2004, the RO denied entitlement to 
service connection for lipomas and residuals of removal of 
lipomas (claimed as tumors due to Agent Orange exposure) and 
residuals of left foot/ankle fracture and sprain.  The RO 
also decided multiple other claims.  In November 2004, the RO 
granted service connection for PTSD and assigned a 50 percent 
rating effective the July 7, 2003 date of claim.  The Veteran 
appealed the initial rating assigned, and, in July 2007, the 
RO increased the rating to 70 percent, effective July 21, 
2006.  The Veteran agreed with the assigned rating but 
appealed the effective date, arguing that it should be the 
date of claim.  In the July 2007 decision, the RO also 
granted a TDIU, effective July 21, 2006, and the Veteran 
appealed this effective date as well.

In a July 2007 statement in support of claim (VA Form 21-
4138), the Veteran's representative wrote that the Veteran 
had indicated by phone that he wished to withdraw his appeal 
on multiple issues including the lipomas and left ankle and 
foot claims, "in acceptance of" the increased rating for 
PTSD and the award of TDIU.  However, given that the RO and 
the Board (as well as the Court) subsequently took actions 
indicating that these issues were not withdrawn and were 
still on appeal, the Board will adjudicate these claims.  Cf. 
Percy v. Shinseki, 23 Vet. App. 37 (2009) (VA can waive 
objection to timeliness of substantive appeal by taking 
actions that lead the Veteran to believe that an appeal was 
perfected).

In June 2008, the Veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge (VLJ) at 
the RO.

In January 2009, the Board granted an effective date of May 
3, 2006 for the 70 percent rating for PTSD and TDIU, and 
otherwise denied these claims as well as the claims for 
service connection for lipomas and for left foot and ankle 
disability.  The Board also denied claims for service 
connection for sleep apnea, heart disability, and 
onychomycosis.  In January 2010, counsel for the Veteran and 
VA filed a Joint Motion with the Court to vacate and remand 
the January 2009 Board decision as to the claims on appeal 
herein.  In a February 2010 Order, the Court granted the 
Joint Motion, vacating that portion of the January 2009 Board 
decision that denied the claims on appeal herein, and 
remanding these matters to the Board for further proceedings 
consistent with the Joint Motion. [Parenthetically, the Board 
notes that the parties to the Joint Motion indicated that the 
Veteran is not challenging the portion of the Board's January 
2009 decision that denied the claims for service connection 
for sleep apnea, heart disability, and onychomycosis.  
Therefore, the Board's decisions on these other claims are 
final.]

As explained below, the Board has recharacterized the claim 
for service connection for left foot and ankle disability 
based on the nature of the diagnosed disability for which 
service connection is being granted.


FINDINGS OF FACT

1.  The Veteran's PTSD approximated occupational and social 
impairment with deficiencies in most areas with symptoms 
including impaired impulse control and an inability to 
establish and maintain effective relationships from the July 
7, 2003 date of claim.

2.  The Veteran met the schedular criteria for a TDIU from 
July 7, 2003, and submitted evidence of unemployability at 
the same time he appealed the initial disability rating for 
PTSD.

3.  The Veteran's lipomas and residuals are related to 
service.

4.  The Veteran has left foot traumatic arthritis that is 
related to service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent for PTSD 
prior are met as of July 7, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 
9411 (2009).

2.  An effective date of July 7, 2003 is warranted for the 
grant of TDIU.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 
C.F.R. §§ 3.157, 3.400, 4.16 (2009).

3.  Lipomas and residuals of post operative lipomas were 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Left foot traumatic arthritis was incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

However, as the Board is granting the benefits requested by 
the Veteran with regard to each claim on appeal, the claims 
are substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).


PTSD

As to the claim for an initial evaluation greater than 50 
percent prior to May 3, 2006, the Board notes that the 
Veteran indicated in his August 2007 notice of disagreement 
as to the July 2007 decision granting a 70 percent rating and 
a TDIU that he agreed with rating assigned but wanted the 
effective date to be the date of claim.  As the Board is 
granting this request, it is unnecessary to consider either a 
higher rating or earlier effective dates than those granted.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).

As noted by the parties to the Joint Motion, documents dated 
prior to May 3, 2006 show neglect of personal hygiene, 
impaired impulse control, and inability to establish and 
maintain effective relationships.  Moreover, an August 2003 
private treatment update summary shows "anger outbursts" 
and "poor relationships," which are equivalent to impaired 
impulse control and an inability to establish and maintain 
effective relationships, and a GAF score of 50.  Given that 
these symptoms approximating those in the criteria for a 70 
percent rating and the GAF score indicating serious symptoms 
or serious impairment in functioning were indicated in a 
private treatment record dated shortly after the Veteran 
filed his claim, the Board finds that the Veteran's PTSD 
symptoms have more closely approximated those in the criteria 
for a 70 percent rating throughout the appeal period.  He is 
therefore entitled to a 70 percent rating for his PTSD from 
July 7, 2003.

TDIU

The law provides that a TDIU may be granted upon a showing 
that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16.  Consideration may be given to a Veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or the 
impairment caused by nonservice-connected disabilities. See 
38 C.F.R. §§ 3.341, 4.16, 4.19.  A Veteran with a service 
connected disability rated 70 percent disabling qualifies for 
consideration of a TDIU on a schedular basis.  38 C.F.R. 
§ 4.16(a).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that when evidence of unemployability is submitted at the 
same time that the Veteran is appealing the initial rating 
assigned for a disability, the claim for TDIU will be 
considered part and parcel of the claim for benefits for the 
underlying disability.

In its January 2009 decision, the Board found that, based on 
the SSA's disability determination records and the other 
evidence, the Veteran has been unemployed and unable to 
secure or follow substantially gainful employment since about 
October 2004.  Based on the Board's decision above, the 
Veteran met the schedular criteria for a TDIU as of July 7, 
2003.  Moreover, he submitted evidence of his unemployability 
along with his notice of disagreement with the initial rating 
assigned, including a May 2005 letter from a VA nurse, also 
with MS and LCPC degrees and the title of mental health 
services care coordinator, who indicated that the Veteran was 
chronically unemployable due to his PTSD.  The Veteran is 
therefore entitled to a TDIU from July 7, 2003, the date he 
filed his initial claim for service connection for PTSD, 
which included an inferred or implied claim for a TDIU.

Service Connection Claims

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
competent evidence of a current disability; (2) competent 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) competent evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) competent evidence of post-service continuity of the same 
symptomatology; and (3) competent evidence of a nexus between 
the present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Multiple lipomas have been diagnosed on examination during 
the appeal period.  For example, the September 2003 VA 
examiner noted lipomas on the right forearm, left upper arm, 
and left lower back; the November 2006 VA examiner noted 
lipomas on the right forearm, left upper back, and left 
wrist.  As noted in the Joint Motion, the Veteran underwent 
his first lipoma excision on July 15, 1968, shortly after 
service, and he reported first noticing a lump in his left 
breast about four weeks earlier.  While this places the onset 
of the first lipoma later than the Veteran's June 5, 1968 
separation, there are two medical opinions that indicate a 
nexus between the post-service lipomas and service.  The 
September 2003 VA Agent Orange examination report indicates 
that the tumors likely started while in service, because the 
first tumor was excised one month post discharge "per vet."  
While this information was in the patient medical history 
section of the examination report, the parties in the Joint 
Motion indicate that the conclusion that the tumors likely 
started in service is the conclusion of the VA examiner 
rather than the Veteran.  Moreover, the November 2006 VA 
examiner wrote that due to the close proximity of time, the 
lipoma had most likely developed during active duty and, 
therefore, the lipomas are at least as likely as not had 
their onset during active service.  The September 2003 and 
November 2006 VA examiners explained the reasons for their 
conclusions based on an accurate characterization of the 
evidence of record.  Their opinions are therefore entitled to 
substantial probative weight.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008) (most of the probative value of 
a medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  As there are no 
contrary medical opinions on this question, service 
connection for lipomas and residuals of post operative 
lipomas must be granted on a direct incurrence basis.  
Consideration of service connection on a presumptive basis as 
claimed by the Veteran is therefore unnecessary.

As to the claim previously characterized as for left foot and 
ankle disability, the STRs reflect that during service 
enlistment examination in October 1964, the Veteran reported 
having had a sprained ankle from football. Clinical 
evaluation was normal except for identifying marks, scars, 
tattoos.  Service treatment records (STRs) show that that, in 
February 1967, the Veteran dropped a heavy object (oil drum) 
while intoxicated on his left foot.  He was brought to the 
emergency room and admitted with a diagnosis of fracture, 2nd 
metatarsal bone, left foot.  He was placed in a short-leg 
walking cast, which was removed in March 1967.  
Significantly, it was determined that the injury was 
sustained in the line of duty and was not the result of the 
Veteran's misconduct.  The STRs also show that the Veteran 
twisted and maybe hit his left ankle in October 1967 while 
running.  An X-ray study showed a non-displaced fracture in 
the distal portion of the second metatarsal; the left ankle 
was normal.  A February 1968 "narrative summary" shows a 
history of left foot fracture in February 1967.  Examination 
revealed no lung or heart abnormalities.  Separation 
examination dated May 1968 reflects normal clinical 
evaluation, with the exception of scars/marks/tattoos on skin 
examination.

June 2003 VA X-rays of the left foot and ankle were negative.  
The June 2003 VA examiner found only subjective complaints of 
ankle pain, stiffness, and instability, tenderness with 
palpation of the malleolus, and limited range of motion of 
inversion and eversion, but concluded that, because this was 
symmetrical with the right foot, it was not likely related to 
the in-service ankle/foot injury.  The examiner also noted 
that the claims file was not available for review.  The 
November 2006 VA X-rays also were negative for left ankle 
disability, but left foot X-rays showed osteoarthritis and 
osteopenia.  After examining the Veteran and reviewing the 
claims file, the November 2006 VA examiner indicated that 
there was no left ankle disability.  However, as noted in the 
Joint Motion, the November 2006 VA examiner concluded that 
the osteoarthritis of the left foot is at least as likely as 
not "aggravated by the fractured left second metatarsal 
sustained during active duty."  He reasoned that there was 
documentation of the Veteran being placed in a cast due to 
the fracture, and that osteoarthritis is more likely to 
develop in areas of trauma.  He also found that the 
osteopenia is due to calcium deficiency associated with 
aging, and was not caused by or the result of the fracture of 
the left foot sustained during service.  The parties to the 
Joint Motion noted that the June 2003 VA examiner offered no 
rationale for his conclusion, but the Board notes that he did 
explain that he based his opinion on the fact that the left 
foot symptoms were symmetrical with those on the right.  
However, the November 2006 VA examiner reviewed the claims 
file and more thoroughly discussed the in-service injury, and 
also explained his conclusion that the left foot arthritis is 
related to service, i.e., because arthritis is more likely to 
develop in areas of trauma.  The weight of the evidence thus 
supports the conclusion that the Veteran's current left foot 
arthritis is related to service, and service connection for 
this disability must thus be granted.  The Board notes that, 
while the November 2006 VA examiner used the term 
"aggravated," he did so in the context of indicating a 
causal relationship between the in-service fracture and the 
current left foot arthritis; thus, his opinion supports the 
conclusion that the left foot arthritis was incurred in 
service.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD, 
effective July 7, 2003, is granted, subject to controlling 
regulations governing the payment of monetary awards.

Entitlement to an effective date of July 7, 2003, for a TDIU, 
is granted.

Entitlement to service connection for lipomas and residuals 
of post operative lipomas is granted.

Entitlement to service connection for left foot arthritis is 
granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


